                                   SAVAD CHURGIN, LLP
                                             ATTORNEYS AT LAW

Paul Savad                            55 oLD TURNPIKE ROAD - SUITE 209
Joseph A. Churgin                         (Rt. 59 & THRUWAY EXIT 14)
                                          NANUET, NEW YORK 10954
Susan Cooper
Donna Sobel                                    (845) 624-3820

April 24, 2019

Hon. Keru'ieth M. Karas, U.S.D.J.
U.S. District Court for the Southern District of New York
300 Quarropas Street
White Plains, N.Y. 10601

Re: Orthodox Jewish Coalition of Chestnut Ridge et al. v. Village of Chestnut Ridge, New York
    Case No. 7:1 9-cv-00443


Dear Judge Karas:

        We represent the Plaintiffs in the above-referenced Action. We write to request an adjourmnent
of Plaintiffs' time to respond to Defendant' s currently-filed motion to dismiss (Docket No. 25), which is
currently due on August 16, 2019.

       Defendants wrote to the Court yesterday seeking permission to file a new motion to dismiss and
have taken the position that their currently-filed motion to dismiss is moot. We oppose that request and
will file a responsive letter within three days, as per Your Honor's rules.

         However, in an attempt to avoid opposing a motion which could possibly be deemed moot, we
are requesting an adj ournment of Plaintiffs' opposition to Defendant' s currently-filed motion to dismiss,
until 14 days after the Court rules as to whether Defendant' s currently-filed motion is moot. Defendants'
counsel consents to this request. This is the first request for an extension.



                                                Respectfully submitted,

                                                SAVAD CHURGIN, LLP

                                                Byx,.(2?-,;, C 4,,,--?
                                                     Donna C. Sobel, Esq.

cc: All Counsel via ECF
